Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After reviewing preliminary amendment filed on 07/29/2019 and updating searches, examiner found allowable subject matter in the independent claims. However, the instant application had a few minor 112(b) issues and 101 rejection in the independent claims. Proposed amendment was discussed. See interview summary 5/11/2022 for detail. Applicant agreed with proposed amendment and authorized examiner to conduct examiner’s amendment.

Examiner’s Amendment
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with J. Warren Lytle, Jr. (Reg. No. 39283), Attorney of Record, on 05/11/2022.

The application has been amended as follows:

1. (Currently Amended)	A model estimation system for estimating a model of a system that is represented by an ordinary differential equation with all coefficients being non-zero and allows input data and a state at each time to be obtained, the model estimation system comprising:
at least one memory configured to store program instructions;
at least one processor configured to execute the program instructions to implement:  
		a model expression construction unit one element as an unknown element; 
		a model estimation unit machine learning unknown elements of the first matrix and an unknown element of the second matrix in the expression by using input data and a state at the multiple past times; and 
a model implementing unit which implements controllability of a target system based on transition from an initial state to a target state of the estimated model.

2.	(Currently Amended)  The model estimation system according to claim 1, wherein
	the model expression construction unit
	constructs an expression represented by Expression (16) having b0 to bn - 1 and cn as unknown elements, with: an order of an ordinary differential equation as n; input data to the system at a time k as uk; a state of the system at a time k as [yk, yk(1),..., yk(n)]T, wherein notation in superscript parenthesis indicates a differential order; a state of the system at a time k + 1 following a time k as [yk + 1, yk + 1(1),..., yk + 1(n)]T; and a time period from one time to a next time as Δt, and
	the model estimation unit
	estimates b0 to bn - 1 and cn in the expression by using input data and a state at multiple past times in the system.
	

    PNG
    media_image1.png
    906
    2586
    media_image1.png
    Greyscale

3. (Currently Amended)	A model estimation method for estimating a model of a system that is represented by an ordinary differential equation with all coefficients being non-zero and allows input data and a state at each time to be obtained, wherein
	a computer
	constructs an expression representing a model for predicting a state of the system at a next time from input data and a state of the system at one time, when an order of the ordinary differential equation and input data and a state at multiple past times in the system are inputted, by using a first matrix that is a matrix according to the order and has only some elements as unknown elements and a second matrix that is a matrix according to the order and has only [[some]]one element as an unknown element; and
	estimates the model by machine learning unknown elements of the first matrix and [[an]] the unknown element of the second matrix in the expression by using input data and a state at the multiple past times; and
implements controllability of a target system based on transition from an initial state to a target state of the estimated model.

4. (Currently Amended)	The model estimation method according to claim 3, wherein
	the computer
	constructs an expression represented by Expression (17) having b0 to bn - 1 and cn as unknown elements, with: an order of an ordinary differential equation as n; input data to the system at a time k as uk; a state of the system at a time k as [yk, yk(1),..., yk(n)]T, wherein notation in superscript parenthesis indicates a differential order; a state of the system at a time k + 1 following a time k as [yk + 1, yk + 1(1),..., yk + 1(n)]T; and a time period from one time to a next time as Δt, and
	estimates b0 to bn - 1 and cn in the expression by using input data and a state at multiple past times in the system.
	

    PNG
    media_image2.png
    912
    2586
    media_image2.png
    Greyscale

5. (Currently Amended)	A non-transitory computer-readable recording medium in which a model estimation program is recorded, the model estimation program 
	the computer to execute:
	a model expression construction process of constructing an expression representing a model for predicting a state of the system at a next time from input data and a state of the system at one time, when an order of the ordinary differential equation and input data and a state at multiple past times in the system are inputted, by using a first matrix that is a matrix according to the order and has only some elements as unknown elements and a second matrix that is a matrix according to the order and has only [[some]]one element as an unknown element; 
	a model estimation process of estimating the model by learning unknown elements of the first matrix and [[an]] the unknown element of the second matrix in the expression by using input data and a state at the multiple past times; and
an implementation process of implementing controllability of a target system based on transition from an initial state to a target state of the estimated model.

6. (Currently Amended)	The non-transitory computer-readable recording medium according to claim 5, wherein
	the model estimation program causes the computer,
	in the model expression construction process,
	to construct an expression represented by Expression (18) having b0 to bn - 1 and cn as unknown elements, with: an order of an ordinary differential equation as n; input data to the system at a time k as uk; a state of the system at a time k as [yk, yk(1),..., yk(n)]T, wherein notation in superscript parenthesis indicates a differential order; a state of the system at a time k + 1 following a time k as [yk + 1, yk + 1(1),..., yk + 1(n)]T; and a time period from one time to a next time as Δt, and,
	in the model estimation process,
	to estimate b0 to bn - 1 and cn in the expression by using input data and a state at multiple past times in the system.
	



    PNG
    media_image3.png
    858
    2586
    media_image3.png
    Greyscale

Abstract

Replace the Abstract with the following Abstract: 


A model estimation system unit constructs an expression representing a model by using a first matrix that is a matrix according to the order and has only some elements as unknown elements and a second matrix that is a matrix according to the order and has only some one element as an unknown element.  A model estimation unit uses input data and a state at multiple past times, to estimate the model by learning unknown elements of the first matrix and [[an]] the unknown element of the second matrix 


Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
Jin et al (NPL: Discrete-time Zhang neural network of O(                                
                                    
                                        
                                            τ
                                        
                                        
                                            3
                                        
                                    
                                
                            ) pattern for time-varying matrix pseudoinversion with application to manipulator motion generation, 2014) teaches a new numerical-differentiation formula, two Taylor-type discrete-time Zhang neural network (ZNN) models (termed T-ZNN-K and T-ZNN-U models) for online time-varying matrix pseudoinversion. In addition, according to the criterion of whether the time-derivative information of time-varying matrix is explicitly known or not, these discrete-time ZNN models are classified into two categories: (1) models with time-derivative information known (i.e.,T-ZNN-KandE-ZNN-K models), and (2) models with time-derivative information unknown (i.e.,T-ZNN-U and E-ZNN-U models).
Pimentel el at (US2012/0226726 A1) teaches a discrete state-space technique which maps the continuous-time model into the discrete-time model and stores the states of the system in a sample time independent discrete state space set of matrices.
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claims 1, 3 and 5: “a model estimation unit which estimates the model by machine learning unknown elements of the first matrix and an unknown element of the second matrix in the expression by using input data and a state at the multiple past times”
.
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Claims 1-6 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148